DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/02/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  number 10, mechanical rodent trap is not shown in any of the Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by EP 2149302 to Gauker et al.
Gauker et al. disclose a rodent trap, comprising:  a snap mechanism (see Fig. 21) configured to trap a rodent; a trigger plate (32) configured to selectively maintain the snap mechanism in a set position; a bait cup (162) configured to receive a bait plug (163); a bait plug (163) comprising a scented substance (spreadable cheese or peanut butter; see para. 0057), the bait plug having an upper segment (upper portion of 163 in Fig. 26) and a lower segment (lower portion of 163 in Fig. 26), whereby the lower segment is configured to be seated within the bait cup (lower portion of 163 seats upon a bottom end of 162 within 165) and the upper segment is configured to be positioned below the trigger plate (upper portion of 163 bears against underside of 32 in Fig. 26); a pocket formed in the upper segment of the bait plug that is configured to receive nesting material (coils at upper end of 163 are capable of receiving nesting material therein).
In regard to claim 2, Gauker et al. disclose whereby the lower segment of the bait plug comprises a cylindrical segment (lower portion of 163 has a cylindrical shape surrounding 161 as shown in Fig. 26).
In regard to claim 3, Gauker et al. disclose whereby the upper segment comprises a disc-shaped segment (upper end of 163 forms a round flat surface that is like shaped like a disc) comprising an upper face (upper end face of 163) and a surround edge (perimeter edge defined by uppermost coil of 163), whereby the pocket is formed in the upper face (see Fig. 26).
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by EP 1306006 to Johnson et al.
Johnson et al. disclose a rodent trap, comprising:  a snap mechanism (20) configured to trap a rodent; a trigger plate (70, 72, 76) configured to selectively maintain the snap mechanism in a set position; a bait cup (149) configured to receive a bait plug (33); a bait plug (33, 144, 146, 152) comprising a scented substance (bait 160 such as peanut butter; see para. 0028), the bait plug having an upper segment (upper portion of 33 with 136 in Fig. 3) and a lower segment (lower portion of 33 with 138, 146, 152 in Fig. 3), whereby the lower segment is configured to be seated within the bait cup (within 140, 148, 150, 154) and the upper segment is configured to be positioned below the trigger plate (see Fig. 3); a pocket formed in the upper segment of the bait plug that is configured to receive nesting material (see space at upper end of 136 and above top surface of 160 in Fig. 3).
In regard to claim 2, Johnson et al. disclose whereby the lower segment of the bait plug comprises a cylindrical segment (lower portion of 33 has a cylindrical shape in Figs. 1-3).
In regard to claim 3, Johnson et al. disclose whereby the upper segment comprises a disc-shaped segment (upper end of 33 with upper surface of 160 forms a round flat surface that is like shaped like a disc) comprising an upper face (upper end face of 160) and a surround edge (perimeter edge defined by uppermost end edge of 33 in Fig. 3), whereby the pocket is formed in the upper face (small pocket formed by remaining free space of 136 and upper end face of 160 in Fig. 3).
In regard to claim 4, Johnson et al. disclose whereby the cylindrical segment is tapered (144 taper toward the longitudinal axis of 33 in Fig. 1).
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Brown 2,094,835.
Brown discloses a rodent trap, comprising:  a snap mechanism (see Fig. 9) configured to trap a rodent; a trigger plate (18a-b) configured to selectively maintain the snap mechanism in a set position; a bait cup (10b) configured to receive a bait plug (36b); a bait plug (36b) comprising a scented substance (22 such as cheese or other suitable bait material), the bait plug having an upper segment (upper half of 36b with 46a) and a lower segment (lower half of 36b), whereby the lower segment is configured to be seated within the bait cup (see Fig. 9) and the upper segment is configured to be positioned below the trigger plate (see Fig. 9 with 36b being below 18b); a pocket formed in the upper segment of the bait plug that is configured to receive nesting material (gap between bait 22 and top surface of 46a in Fig. 2 forms a pocket or openings in grill 46a forms at least one pocket capable of receiving nesting material).
In regard to claim 2, Brown discloses whereby the lower segment of the bait plug comprises a cylindrical segment (see Fig. 9).
In regard to claim 3, Brown discloses whereby the upper segment comprises a disc-shaped segment (flange 37 or 46a) comprising an upper face (face of 37 or upper face 46a) and a surround edge (edge at 37 in Fig. 8 or outer edge of 46a), whereby the pocket is formed in the upper face (pocked formed in middle of 37 which is covered by 38-39 or pocket formed by openings of grill 46a).
In regard to claim 4, Brown disclose whereby the cylindrical segment is tapered (see tapering toward the lower end of 36b in Fig. 9).
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA